Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 1 of 13 PageID #: 913




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 KONSTANTINOS PANAGATOS,

                                                                       MEMORANDUM & ORDER
                                    Plaintiff,                         18-cv-5032 (SJF) (AKT)
                                                                                           FILED
                  -against-
                                                                                           CLERK
 PETSMART, INC.,                                                             11:46 am, Dec 14, 2020
                                                                                 U.S. DISTRICT COURT
                                     Defendant.                             EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X             LONG ISLAND OFFICE
 FEUERSTEIN, District Judge:

         Plaintiff Konstantinos Panagatos (“Panagatos” or “Plaintiff”) commenced this diversity

 action against Defendant Petsmart, Inc. (“Petsmart” or “Defendant”) seeking to recover damages

 for personal injuries he allegedly sustained as a result of a slip and fall on Defendant’s premises.

 Currently before the Court is Defendant’s motion for summary judgment pursuant to Rule 56 of

 the Federal Rules of Civil Procedure. See Motion, Docket Entry (“DE”) [31]. Plaintiff has

 opposed the motion. For the reasons set forth herein, the motion is granted.

 I. BACKGROUND

         The facts, which are undisputed unless otherwise noted, are drawn from Defendant’s

 Statement of Material Facts (“Def. 56.1 Stmt.”), DE [31-2], and the Declaration of John M.

 Wutz, Esq. (“Wutz Decl.”), DE [31-1] and exhibits thereto. 1 Only those facts that are material


         1
           Defendant’s Rule 56.1 statement comprises fifty-six (56) numbered paragraphs with citations to
 evidence. Plaintiff’s responding Rule 56.1 statement, however, consists of only six (6) paragraphs, see
 Plaintiff’s Statement of Material Facts, DE [31-30]; ( “Pl. 56.1 Stmt.”), and thus fails to comply with
 Local Civil Rule 56.1’s directive that the opposing statement must include “a correspondingly numbered
 paragraph responding to each numbered paragraph in the statement of the moving party. . .” LOCAL CIV.
 R. 56.1 (b). The first paragraph of Plaintiff’s statement notes that Plaintiff “does not have an issue with
 the majority of the facts set forth in defendant’s Statement of Material Facts except for certain omissions
 and conflicts in the testimony of all parties.” Pl. 56.1 Stmt, ¶1. The remaining five (5) paragraphs consist
 of various statements with citations to evidence, but without any designation as to which of Defendant’s
 factual statements are in dispute. Upon review of both statements, the Court determines that Plaintiff’s
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 2 of 13 PageID #: 914




 to the disposition of the motion are set forth herein. See Zann Kwan v. Andalex Grp., 737 F.3d

 834, 843 (2d Cir. 2013) (“The substantive law governing the case will identify those facts that

 are material, and ‘[o]nly disputes over facts that might affect the outcome of the suit under the

 governing law will properly preclude the entry of summary judgment.’” (brackets in original)

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

 (1986))).

 A. Factual History

         On May 23, 2016, Plaintiff was at Defendant’s store located in Nesconset, New York (the

 “Store”) to purchase pet food. He arrived at the Store around noon, and immediately headed

 towards the back to use the restroom. He walked through the door into the men’s restroom and

 slipped, falling backwards to the ground. Plaintiff testified that both feet slipped out front under

 him, and that he fell, landing on his left side, hip and elbow, and back. No one else was in the

 restroom and there were no witnesses to the fall, nor was there any video footage.



 statement relates to the following paragraphs in Defendant’s statement: ¶¶2, 17, 20, 48-49, 52-54. All
 other paragraphs of Defendant’s statement are deemed admitted for purposes of this motion. See LOCAL
 CIV. R. 56.1 (c) (any numbered paragraph in the movant’s statement of material facts that is not
 “specifically controverted by a correspondingly numbered paragraph” in the opponent’s statement “will
 be deemed to be admitted for purposes of the motion.”).
          Plaintiff has also submitted a declaration from his attorney. See Declaration of Matthew J. Zullo
 in Opposition, DE [31-29]. An attorney’s declaration submitted in connection with a motion for
 summary judgment typically is used only to place documentary evidence before the Court. See Osuna v.
 Gov. Employees Inc. Co., No. 11-CV-3631 , 2014 WL 1515563, at *5 (E.D.N.Y. Apr. 17, 2014), aff’d
 623 F. App’x 3 (2d Cir. 2015). To the extent such a submission presents factual statements, it must
 comply with the requirement of Rule 56 that a declaration used to oppose a motion “must be made on
 personal knowledge, set out facts that would be admissible in evidence, and show that the affiant or
 declarant is competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). A declaration not based
 on the attorney’s first-hand knowledge is not accorded any weight. See Wyler v. United States, 725 F.2d
 156, 160 (2d Cir. 1983); Omnipoint Commc'ns, Inc. v. Common Council of City of Peekskill, 202 F. Supp.
 2d 210, 213 (S.D.N.Y. 2002). In addition, using an attorney’s declaration to advance legal arguments is
 improper. See Curran v. Aetna Life Ins. Co., No. 13-CV-00289, 2016 WL 3843085, at *8 (S.D.N.Y. July
 11, 2016); Genometrica Rsch. Inc. v. Gorbovitski, No. 11-CV-05802, 2013 WL 394892, at *4 (E.D.N.Y.
 Jan. 31, 2013). Accordingly, the Court has not considered legal arguments and factual allegations
 contained within the Zullo declaration.


                                                      2
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 3 of 13 PageID #: 915




        Plaintiff noticed he was lying in water. He had not noticed any water when he came

 through the door. After he got up, he saw water that “looked like it was mopped ... but wasn’t

 dry yet... you could see the swirls.” Wutz Decl., Ex. Q, Deposition of Konstantinos Panagatos

 (“Pl. Dep.”) at 69, He further described the water as a puddle “with drips then towards the back

 it looked like streaky.” Id. at 70. He did not know whether the streaks were wet or dry. Id. at

 76. Plaintiff testified that he believes it was water as it looked like water, “it wasn’t stained with

 anything,” and it didn’t smell of bleach. Id. at 72. While he identified a “lemony smell,” he did

 not know if that came from the air freshener. Id. He could not remember the dimensions of the

 puddle, but said it was located across from the sink. He identified two photographs as fairly and

 accurately depicting the condition of the restroom floor at the time of the incident. Id. at 97;

 Wutz Decl., Ex. R.

        Plaintiff reported the incident to a cashier, who in turn went to get her manager. Plaintiff

 told the manager that he had slipped on water in the restroom. Plaintiff and the manager,

 Assistant Store Leader Nancy Bahnsen (“Bahnsen”), filled out an incident report. Wutz Decl.,

 Ex. L, Petsmart Incident Report Form (“Incident Report”). The Incident Report states that

 “Customer walked into bathroom. Slipped on water. Fell down hitting knee and shoulder.” Id.

 It further indicates that there were no witnesses, no video surveillance, and that photographs

 were taken. The time of the incident is noted as 12:35 p.m., which Bahnsen testified was the

 time the incident took place, a fact provided to her by Plaintiff, not the time the report was

 prepared. Bahnsen was not aware of any maintenance issues with the men’s restroom, nor had

 she received any complaints with regard to that restroom.




                                                   3
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 4 of 13 PageID #: 916




        David Jones (“Jones”), a management level employee at the Store,2 was also present in

 the Store the day of the incident. In May 2016, Jones was responsible for opening the Store at

 6:00 a.m. The opening included various tasks including, inter alia, inspecting the restrooms.

 The restroom would first be inspected between 6:30 and 7:00 a.m., and routinely inspected four

 additional times a day, at 9:00 a.m., 1:00 p.m., 5:00 p.m., and 9:00 p.m. Logs or inspection

 records regarding the restrooms were not maintained.      If any store employee observed

 something in the restroom at any time, it was store practice that the employee would either take

 care of it or notify someone else to take care of it. The restroom was cleaned at closing, at which

 time surfaces were wiped, trash was emptied, and floors were mopped. Wutz Decl., Ex. T, Jones

 Deposition at 12. Cleaning during the day was performed as needed. Id., Ex. S, Bahnsen

 Deposition at 16.

        On May 23, 2016, Jones did not observe anything unusual in the men’s restroom when he

 conducted his inspections, first between 6:30 and 7:00 a.m., and again at 9:00 a.m. Jones took

 his lunch break from approximately 11:20 a.m. to 12:20 p.m. After clocking out for his break,

 Jones went to the men’s restroom to wash his hands. At that time, around 11:20 a.m., he testified

 that he observed “nothing out of the ordinary,” and there was no water on the floor anywhere.

 Def. 56.1 Stmt ¶51.

        Upon his return from his break, Bahnsen asked Jones to inspect the men’s restroom. He

 took a mop and caution sign, then went into the restroom and noticed “a small amount of liquid

 on the floor in the center of the bathroom.” Def. 56.1 Stmt ¶53. Jones put up a caution sign,

 then took photographs of the water with his cell phone. Jones was unaware of any leaks in the

 toilet or sink, id. ¶56, and did not determine the source of the water. Jones Dep. at 22.


 2
  Jones identified himself as a Merchandising Inventory Leader, Def. 56.1 Stmt ¶44, while Bahnsen
 referred to him as the “presentation manager.” Id. ¶31.

                                                   4
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 5 of 13 PageID #: 917




 B. Procedural History

        The complaint was filed in New York Supreme Court on or about May 10, 2018, an

 amended complaint was served on or about June 21, 2018, and the case was timely removed to

 this court. The amended complaint asserts a single claim of negligence. Discovery having been

 completed, Defendant now moves for summary judgment, arguing that there is no evidence that

 it created the condition that allegedly caused Plaintiff’s fall, nor did it have actual or constructive

 knowledge of the condition. Plaintiff counters that there is sufficient evidence showing that

 Defendant created the condition and thus had actual knowledge of it. He further argues that

 Defendant has not provided evidence showing when the restroom was last cleaned or formally

 inspected prior to Plaintiff’s fall and therefore has not established that it did not have

 constructive knowledge of the condition.

 II. LEGAL STANDARDS

 A. Summary Judgment

        “Summary judgment must be granted where the pleadings, the discovery and disclosure

 materials on file, and any affidavits show ‘that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.’” Brown v. Eli Lilly & Co., 654 F.3d

 347, 358 (2d Cir. 2011) (quoting FED. R. CIV. P. 56(a)). In deciding a motion for summary

 judgment, “the district court must resolve all ambiguities, and credit all factual inferences that

 could rationally be drawn, in favor of the party opposing summary judgment and determine

 whether there is a genuine dispute as to a material fact, raising an issue for trial.” McCarthy v.

 Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted);

 see also Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004) (the court must

 not “weigh the evidence but is instead required to view the evidence in the light most favorable



                                                    5
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 6 of 13 PageID #: 918




 to the party opposing summary judgment, to draw all reasonable inferences in favor of that party,

 and to eschew credibility assessments.”).

        “The moving party bears the burden of establishing the absence of any genuine issue of

 material fact.” Zalaski v. City of Bridgeport Police Dep't, 613 F.3d 336, 340 (2d Cir. 2010). If

 the moving party satisfies its initial burden, “the burden shifts to the nonmovant to point to

 record evidence creating a genuine issue of material fact.” Salahuddin v. Goord, 467 F.3d 263,

 273 (2d Cir. 2006). “A fact is material if it might affect the outcome of the suit under the

 governing law, and an issue of fact is genuine if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.” Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554,

 558 (2d Cir. 2012) (internal quotation marks omitted); see also Anderson, 477 U.S. at 248 (a

 motion for summary judgment should be denied if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party”). All facts under consideration must be directly

 supported by admissible evidence. See FED. R. CIV. P. 56(c). Furthermore, “[i]n cases where

 the nonmovant will bear the ultimate burden of proof at trial on an issue, the moving party’s

 burden under Rule 56 will be satisfied if he can point to an absence of evidence to support an

 essential element of the nonmoving party’s claim.” Tenay v. Culinary Teachers Ass’n of Hyde

 Park, 281 F. App’x 11, 13 (2d Cir. 2008) (internal quotation marks and citation omitted); see

 also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)

 (“a complete failure of proof concerning an essential element of the nonmoving party’s case

 necessarily renders all other facts immaterial” and warrants judgment in the moving party’s

 favor); Stephanides v. BJ’s Wholesale Club, Inc., No. 12 CV 0083, 2013 WL 1694901, at *4

 (E.D.N.Y. Apr. 18, 2013) (defendant’s burden “may be discharged by showing that there is an

 absence of evidence to support the plaintiff’s case”).



                                                  6
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 7 of 13 PageID #: 919




         The party opposing summary judgment must “do more than simply show that there is

 some metaphysical doubt as to the material facts” but rather “must come forward with specific

 facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 586–87, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (internal quotation

 marks omitted); see also Niagara Mohawk Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175

 (2d Cir. 2003) (noting that “[c]onclusory allegations, conjecture, and speculation ... are

 insufficient to create a genuine issue of fact.”). “The mere existence of a scintilla of evidence in

 support of the [non-movant's] position will be insufficient; there must be evidence on which the

 jury could reasonably find for the [non-movant].” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743

 (2d Cir. 2003) (quoting Anderson, 477 U.S. at 252) (alterations in original).

 B. Negligence

         A plaintiff asserting a negligence claim under New York law must demonstrate “(1) a

 duty owed by the defendant to the plaintiff, (2) a breach thereof, and (3) injury proximately

 resulting therefrom.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 286 (2d Cir. 2006) (internal

 quotation marks and citation omitted). Where the case arises in the context of a slip-and-fall at a

 premises, “a plaintiff must demonstrate the existence of a dangerous or defective condition and

 must show either [1] that the defendant created a dangerous condition or [2] that defendant had

 actual or constructive knowledge of the condition.” Taylor v. Manheim Remarketing, Inc., 752

 F. App’x 94, 95 (2d Cir. 2019) (summary order) (internal quotation marks and citation omitted).

         In a case brought in federal court based on the diversity of citizenship of the parties, New

 York law3 governs the substantive aspects of the claim, while federal law dictates the standard


 3
   The parties assume without expressly stating that New York law governs in this case. When a federal
 district court in New York sits in diversity in a slip-and-fall case, it applies the substantive law of the
 State of New York. See Czochanski v. Tishman Speyer Props., Ltd., 45 F. App’x 45, 46 (2d Cir. 2002).


                                                       7
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 8 of 13 PageID #: 920




 for deciding a summary judgment motion. “[T]he issue of what burden a movant for summary

 judgment bears when the ultimate burden of proof lies with the non-movant is procedural rather

 than substantive, under the distinction created by Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct.

 817, 82 L. Ed. 1188 (1938) and its progeny, and accordingly is subject to federal rather than state

 law.” Tingling v. Great Atl. & Pac. Tea Co., No. 02 CV 4196, 2003 WL 22973452, at *2

 (S.D.N.Y. Dec. 17, 2003); see also Lyman v. PetSmart, Inc., No. 16 Civ. 4627, 2018 WL

 4538908, at *2 (S.D.N.Y. Sept. 21, 2018) (while “New York state law governs the substantive

 slip and fall claim . . . federal law applies to the procedural aspects”); Painchault v. Target

 Corp., No. 09-CV-1831, 2011 WL 4344150, at *3 (E.D.N.Y. Sept. 14, 2011) (“[t]hough New

 York law applies a different standard for summary judgment in slip-and-fall cases, the federal

 standard controls here because what burdens each party bears on summary judgment is a

 procedural rather than substantive matter” (quotations, alterations, and citation omitted)).

        In slip-and-fall actions, federal and New York state law differ on who bears the burden of

 proof on summary judgment. Under state law, the defendant has the “initial burden of making a

 prima facie showing that it neither created the alleged hazardous condition, nor had actual or

 constructive notice of its existence for a length of time sufficient to discover and remedy it.”

 Vasquez v. U.S., No. 14-CV-1510, 2016 WL 315879, at *4 (S.D.N.Y. Jan. 15, 2016) (quoting

 Levine v. Amverserve Ass’n, Inc., 92 A.D.2d 728, 938 N.Y.S.2d 593, 593 (2d Dep’t 2012)) ; see

 also Casierra v. Target Corp., No. 09-CV-1301, 2010 WL 2793778, *1 n.1 (E.D.N.Y. July 12,

 2010) (the New York state court standard requires that a defendant in a slip-and-fall case must

 “satisfy a threshold burden by presenting affirmative evidence that it neither created the hazard

 nor had constructive notice of it” ).




                                                   8
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 9 of 13 PageID #: 921




         . “Conversely, under federal law, the moving party need not make any affirmative prima

 facie showing on [a] motion for summary judgment, and may discharge its burden of proof

 merely by pointing to an absence of evidence to support an essential element of [Plaintiff’s]

 claim.” Lyman, 2018 WL 4538908, at *3 (alterations in original, internal quotation marks and

 citation omitted); see also Strass v. Costco Wholesale Corp., No. 14-CV-6924, 2016 WL

 3448578, at *3 (E.D.N.Y. June 17, 2016) (“[u]nder the federal summary judgment standard,

 Defendant is not required to put forth evidence affirmatively demonstrating its lack of

 knowledge or its constructive knowledge; rather, it need only show that Plaintiffs will not be able

 to prove at trial that Defendant had such knowledge”). “In other words, in federal court the

 absence of evidence at the summary judgment stage redounds to the detriment of the plaintiff,

 not the defendant.” Santora v. Costco Wholesale Corp., No. 17-cv-4415, 2018 WL 5886442, at

 *3 (S.D.N.Y. Nov. 8, 2018). Summary judgment is warranted if “the record contains no

 evidence establishing a genuine issue of material fact with respect to causation, actual notice or

 constructive notice.” Tenay, 281 F. App’x at 13.

         Defendant in its memorandum of law acknowledges that the federal burden of proof

 standard applies, and points to Plaintiff’s failure to adduce evidence regarding the elements of

 his premises liability claim. Plaintiff, however, applies the New York standard and bases his

 entire argument on Defendant’s failure to make a prima facie case that it neither created the

 hazardous condition nor had actual or constructive notice of the condition. With limited

 exceptions, he cites only New York state court cases in support of his arguments.4




 4
  He cites three cases from the Second Circuit regarding summary judgment standards. One is cited for
 the proposition that the evidence is to be construed in the light most favorable to the non-moving party,
 and two to support the statement that summary judgment should only be granted “if there is no doubt as to
 the absence of a triable issue.” See Pl. Opp. at 2.

                                                    9
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 10 of 13 PageID #: 922




  III. DISCUSSION

  A. Creation of the Condition

         Plaintiff has not put forth evidence that would support an inference that Petsmart created

  the condition that allegedly caused him to fall. In his response to Defendant’s interrogatories,

  Plaintiff stated that he did not know who caused the condition. Wutz Decl. Ex. M, Plaintiff’s

  Response to First Set of Interrogatories, ¶13. At his deposition, Plaintiff testified that the puddle

  was streaky or had swirls and “looked like it was mopped ... but wasn’t dry yet,” and he assumed

  that it came from a mop. Based on this observation and two photographs, Plaintiff implies that

  some unidentified person mopped the restroom and left the puddle. Defendants were unable to

  identify the source of the puddle.

         On summary judgment, a plaintiff’s burden “is not merely to proffer a plausible theory,

  but to present evidence from which a reasonable jury could draw the inference that Defendant

  created the hazardous condition.” Strass, 2016 WL 3448578, at *4 (internal quotation marks and

  citation omitted). Plaintiff did not know the source of the water that created the puddle, offering

  only his speculation that it came from a mop. He did not see anyone with a mop, Pl. Dep. at 71,

  much less identify a Petsmart employee using one. There is no evidence that anyone mopped the

  floor that day at any time prior to Plaintiff’s accident. Defendant’s undisputed testimony is that

  the restroom was routinely cleaned once, at closing, and other cleanups were done on an as-

  needed basis. During the day in the hours leading to the incident, there were no reports of spills,

  and nothing was noticed by Jones on the three occasions he observed the restroom. Thus, there

  is no evidence that supports an inference that a condition necessitating the use of a mop existed

  in the restroom prior to the incident much less that an employee of Petsmart wielded one.

  Absent any evidence that Defendant created the condition, summary judgment is warranted. See



                                                   10
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 11 of 13 PageID #: 923




  Strass, 2016 WL 3448578, at *4 (granting summary judgment where plaintiff failed to raise any

  evidence that defendant created the spill and it was undisputed that plaintiff did not know the

  origin of the condition); Painchault, 2011 WL 4344150, at *3 (granting summary judgment

  where there was nothing to indicate that a small puddle of water was caused by defendant and

  neither plaintiff nor defendant knew the source of the spill); Doona v. Onesource Holdings, Inc.,

  680 F. Supp. 2d 394, 404 (E.D.N.Y. 2010) (despite plaintiff’s speculation “on what could have

  occurred,” he failed to produce “evidence that establishes or leads to a reasonable inference of

  what in fact, did occur” (emphasis in original)); Quarles v. Columbia Sussex Corp., 997 F. Supp.

  327, 331 (E.D.N.Y. 1998) (where there is “ is no proof, only mere speculation, as to how the

  substance got on the floor, or whether the defendants or their employees created the condition,

  and absent evidentiary proof in admissible form to prove otherwise, the plaintiff has not raised a

  triable issue of fact” ).

  B. Actual or Constructive Notice

          Actual notice may exist where a defendant “creates the defective condition or receives

  reports about it such that actual knowledge can be inferred.” Stephanides, 2013 WL 1694901, at

  *5; see also Thaqi v. Wal-Mart Stores E., LP, No. 09-CV-755, 2014 WL 1330925, at *4

  (E.D.N.Y. Mar. 31, 2014) (“[t]o constitute actual notice, a plaintiff must prove that the defendant

  received a report of or was otherwise aware of the dangerous condition”). As discussed above,

  there is no evidence that Defendant created the condition. In addition, there is no evidence, nor

  does Plaintiff argue, that Defendant’s employees received any complaints or notification that

  would constitute actual notice. Thus, the remaining issue is whether Petsmart had constructive

  notice of any hazardous condition.




                                                  11
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 12 of 13 PageID #: 924




         Constructive notice may be found “if the defect is visible and apparent and in existence

  for a sufficient length of time prior to the accident to permit defendant’s employees to discover

  and remedy it.” Stephanides, 2013 WL 1694901, at *5 (internal quotation marks and citation

  omitted); see Gordon v. Am. Museum of Natural History, 67 N.Y.2d 836, 837, 492 N.E.2d 774,

  501 N.Y.S.2d 646 (1986). The mere fact that there was a foreign substance on the floor is not,

  by itself, sufficient to support a claim of negligence. See Casierra, 2010 WL 2793778, at *2.

  Instead, a plaintiff must provide some evidence that would support an inference that the

  substance was there long enough that defendant should have become aware of it. Circumstantial

  evidence can be used to raise an inference of constructive notice. See, e.g., Contreras v. Wal-

  Mart Stores East, LP, No. CV 18-3589, 2019 WL 7599888, at *6 (E.D.N.Y. Nov. 12, 2019)

  (constructive notice of accumulated water in store vestibule could be inferred from

  circumstantial evidence that it had rained for nearly twelve hour before the accident, video

  footage showed customers were carrying wet umbrellas, and store employees were in and/or had

  clear views of the vestibule), adopted by 2020 WL 1429473 (E.D.N.Y. Mar. 24, 2020).

         Here, there are two pieces of evidence regarding the presence of the puddle in the

  restroom – it was not there when Jones went in at approximately 11:20 a.m., and it was there

  when Plaintiff slipped at approximately l2:35 p.m. The only inference that can be supported by

  this evidence is that the condition was created at some point within the intervening one hour and

  fifteen minutes. There is no evidence, however, as to when that event occurred within that

  interval. It could have happened at 11:21 a.m. or it could have happened scant minutes before

  Plaintiff entered the restroom at 12:35 p.m. Where there is no direct or circumstantial evidence

  of how long a substance was on the floor, however, it would be rank speculation to infer that it

  was there for a sufficient length of time. See Casierra, 2010 WL 2793778, at *3 (absent



                                                  12
Case 2:18-cv-05032-SJF-AKT Document 32 Filed 12/14/20 Page 13 of 13 PageID #: 925




  evidence, “the lotion may have been on the floor for a long time, or it may have spilled moments

  before [plaintiff] slipped on it”); Doona, 680 F. Supp. 2d at 405 (no constructive notice where

  “plaintiff cannot show any period of time at all in which the puddle of water remained on the

  floor, except for immediately prior to the accident”). As there is no evidence regarding the

  length of time the water was on the floor, there was no constructive notice to defendant and

  summary judgment in its favor is appropriate. See Stephanides, 2013 WL 1694901, at *5

  (“where the plaintiff is unable to establish how long the condition causing the accident existed

  prior to the accident, courts have entered summary judgment in favor of the defendant” ).

  Plaintiff has not offered any evidence that, viewed in the light most favorable to him and

  affording him all reasonable inferences, would allow a jury to reasonably infer that Defendant

  had actual or constructive notice of the condition. Accordingly, summary judgment is granted to

  Defendant.

  IV. CONCLUSION

          For the foregoing reasons, Defendant’s motion for summary judgment, DE [31] , is

  granted. The Clerk of the Court is directed to enter judgment for Defendant and to close the

  case.

  SO ORDERED.

                                                        /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge

  Dated: Central Islip, New York
         December 14, 2020




                                                  13
